Citation Nr: 1710767	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  15-37 703	)	DATE
	)
	)
On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for high blood pressure.

4.  Entitlement to service connection for sleep apnea syndromes.

5.  Entitlement to service connection for diabetes mellitus.

6.  Whether new and material evidence have been received to reopen entitlement to service connection for a left knee strain.

7.  Whether new and material evidence have been received to reopen entitlement to service connection for chronic lumbar strain.




ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to March 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2017, the Veteran's attorney withdrew his representation.


FINDING OF FACT

On January 23, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he requested a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a January 2017 communication, the Veteran indicated that he desired to withdraw his appeal with regard to the issues listed on the title page.  Thus, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Jonathan Hager
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


